Citation Nr: 1722579	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-11 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee degenerative  joint disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 13, 1989, to July 28, 1989, and from January 15, 1991, to June 20, 1991.  The Veteran also had service in the Army Reserves, with various periods of active and inactive duty for training. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2012 rating decisions.
	
The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Muskogee, Oklahoma, RO in November 2013.  A transcript of this hearing has been associated with the claims file. 

These issues were remanded by the Board in November 2014 and May 2016 for further development, which has since been conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to TDIU and entitlement to an evaluation in excess of 10 percent for service-connected left knee degenerative  joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDING OF FACT

A pre-existing asthma condition was not aggravated beyond the natural progress of the disease during service, and an asthma condition is not otherwise shown to have been caused or aggravated by service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304) were initially provided to the Veteran in the Statement of the Case (SOC).  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Board notes that, in March 2017, the Veteran's representative submitted a document entitled Appellant's Brief-Hearing Request, in which the representative requested a hearing before the Board related to the asthma and TDIU issues on appeal . As noted above, the Veteran already participated in a hearing pertaining to these issues before the undersigned VLJ in November 2013.  VA regulations do not obligate VA to provide more than one Board hearing for the same substantive appeal, unless certain exceptions exist which are not shown here, such as more than one hearing has been held before different VLJs, or the VLJ that held the hearing is no longer available to decide the case, or a Board denial that has been appealed to the United States Court of Appeals for Veterans Claims has been vacated and remanded back to VA.  As a hearing has already been conducted regarding these issues and no good cause has been shown to grant the Veteran's request for a second hearing, the Board finds that the request must be denied.  The Board acknowledges that the Veteran did not present testimony regarding his left knee disability claim at the November 2013 hearing.  However, he has also never requested a hearing pertaining to this claim.

Neither the Veteran nor his representative has alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Veteran asserted at the November 2013 hearing that he had asthma that preexisted service and that his asthma was aggravated beyond a normal progression while in service.  He asserted that he had more frequent asthma attacks while he was in basic training.   

In a January 1989 Report of Medical History for enlistment in the Army Reserves, the Veteran reported having hay fever.  Medical records from March 17, 1989, and March 20, 1989, reflect complaints of exercise-induced shortness of breath and note the Veteran's reported of a history of asthma as a child.  In his June 1991 Report of Medical History, the Veteran reported hay fever and shortness of breath but denied having asthma.

In light of the Veteran's assertions that he had asthma prior to his military service, and the March 1989 medical records reflecting that he reported a history of asthma as a child, the Board finds that the Veteran's asthma pre-existed his initial entry onto active duty service.

With regard to a potential increase in severity of this disability during service, the Veteran underwent a VA examination in July 2015, at which he was diagnosed with asthma.  In September 2015, an addendum opinion was provided responding to the question of whether the Veteran's asthma was aggravated beyond its natural progression by or during service.  The examiner responded that, no, the Veteran's medical records did not show ongoing exacerbation of asthma during military service.  A March 1999 medical record noted that the Veteran had not been seen since June 1997.  When questioned about asthma, the Veteran reported "not bothered much now."  An October 2003 private medical record noted a history of severe pulmonary restrictive disease.  A February 1999 private medical record documented a diagnosis of seasonal hay fever and a history of severe restrictive pulmonary disease.  The examiner concluded that medical record did not support aggravation of asthma related to military service. 

In July 2016, an additional addendum opinion was provided on this matter.  In this opinion, the examiner determined that it is clear and unmistakable that an increase during active service (March 1989 to July 1982; January to June 1991) was due to the natural progression of the disease.  The examiner went on to indicate that she had reviewed pertinent medical records, which noted an established history of asthma since childhood.  She also cited relevant medical records from 1999, 2002, and 2003.  She concluded by noting that the medical history review, cited above, does not show evidence for an aggravation of asthma that is above current medical literature based findings for a natural progression and exacerbation of asthma over a lifetime. 

As noted above, the Board finds that the Veteran's asthma pre-existed his entry into  service.  With regard to an increase in severity of this disability during service, the July 2016 VA examiner specifically stated that an increase during service was due to the natural progression of the disease and that the medical history does not show evidence for an aggravation of asthma that is above current medical literature based findings for a natural progression and exacerbation of asthma over a lifetime.  The claims file contains no medical evidence to the contrary.  As there is no competent evidence of record reflecting that the Veteran now suffers additional asthma disability as a result of permanent aggravation during service, and, in fact, the claims file contains clear and unmistakable evidence there was no aggravation of a pre-existing disability in service beyond the natural progress of the disease, service connection cannot be granted.   

The Veteran's lay statements and testimony regarding in-service aggravation of asthma have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to report that he experienced an increase in symptoms during service, the Board ultimately places far more probative value on the July 2016 medical opinion provided by the competent VA medical professional in terms of determining whether any increase in symptoms was permanent and beyond the natural progress of the disease.  

In summary, the Board concludes that the Veteran's asthma clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond the natural progress of the disease during service.  For this reason, and as no current asthma condition has otherwise been shown by credible or competent evidence to be related to his military service, the claim for service connection for asthma must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asthma is denied.


REMAND

Additional development is necessary prior to the adjudication of the remaining claims on appeal.

With regard to the Veteran's claim for an increased rating for his service-connected left knee disability, the Board referred this issue to the Agency of Original Jurisdiction (AOJ) in the November 2014 and May 2016 remands in order to allow the AOJ to acknowledge this issue as having been appealed to the Board, to undertake any development related to this claim, and to appropriately certify this issue to the Board.  In August 2016, the AOJ certified the appeal of this issue to the Board.  However, this issue has not been included in any subsequent supplemental statement of the case issued since the June 2014 statement of the case (SOC).  As the Veteran has continued to receive treatment at VA facilities since 2014 and the most recent VA examination pertaining to the Veteran's knee disability was conducted in November 2013, the Board finds all outstanding VA treatment records should be associated with the claims file and the Veteran should be scheduled for a current VA examination to determine the current severity of his service-connected left knee disability.

With regard to the TDIU claim, the Veteran should be afforded a VA general orthopedic examination to evaluate the impact of his service-connected low back strain, left knee disability, and left ankle disability on his ability to maintain employment.  The last time all these conditions were examined was in 2014.  That is also the last time he underwent a psychiatric examination. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. Associate with the claims file all available treatment records from the Muskogee VAMC dated October 2016 to the present.  

2. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected left knee degenerative  joint disease.

3. Schedule the Veteran for a VA orthopedic/general examination for his claim for TDIU.  This medical examination should address his service-connected left ankle disability, left knee disability, and lumbar strain.

The examiner should discuss the effect of the Veteran's service-connected orthopedic disabilities on his ability to obtain and maintain substantially gainful employment.

4. Schedule the Veteran for a VA psychiatric examination for his claim for TDIU.  The examiner should discuss the effect of the Veteran's service-connected psychiatric disability on his ability to obtain and maintain substantially gainful employment.

5. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


